Citation Nr: 1432902	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-21 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to recognition as the Veteran's surviving spouse for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in May 2004.  The appellant is the Veteran's ex-spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the RO in Providence, Rhode Island.

The Veteran testified before the undersigned at a July 2013 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. A September 2007 Board decision, of which the appellant was timely notified, denied the appellant's claim of entitlement to recognition as the Veteran's surviving spouse on the basis that she had been divorced from the Veteran for many years prior to his death.  

2. Evidence submitted since the September 2007 Board decision, although new in part, does not raise a reasonable possibility of substantiating the appellant's claim.  

CONCLUSIONS OF LAW

1. The September 2007 Board decision denying the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for VA death benefits purposes is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2. Evidence received since the September 2007 Board decision is not new and material to the appellant's claim of entitlement to recognition as the Veteran's surviving spouse; therefore the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's appeal to reopen her claim of entitlement to recognition as the Veteran's surviving spouse.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

An August 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claim in October 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The August 2010 letter contained the required information regarding reopening new and material claims, and explained to the appellant what evidence was needed to reopen her claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's complete service treatment records are in the file.  VA and private medical records identified by the appellant have been obtained, to the extent possible.  The Veteran's Social Security Administration records are included in the evidence of record.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the above claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
  
II. New and Material Evidence

The appellant filed her original claim for entitlement to recognition as the Veteran's surviving spouse in August 2004, which was denied in a September 2004 administrative decision.  The appellant appealed the September 2004 rating decision to the Board, which issued a September 2007 decision denying her claim.  The appellant was timely notified of the September 2007 Board decision, and the decision thus became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The appellant appealed the September 2007 Board decision to the Court of Appeals for Veterans Claims, which issued a full affirmance of the Board decision in October 2008.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the appellant's claim has repeatedly been denied on the basis that she divorced the Veteran several decades prior to his death, and thus is ineligible to receive VA death benefits as the Veteran's surviving spouse.  Therefore, in order for any evidence received following the September 2007 Board decision to be considered new and material, it must address the issue of her marital status to the Veteran at the time of his death.  

Additional evidence received following the September 2007 Board decision consists of the appellant's statements and testimony at her July 2013 Board hearing, as well as copies of she and the Veteran's marriage certificate, the Veteran's death certificate, and the Veteran's Social Security Administration and private medical records.  The appellant has never asserted, nor does any of the evidence submitted indicate, that she was still married to the Veteran at the time of his death in 2004 or that their 1981 divorce was not legitimate for any reason.  The Board is sympathetic to the appellant's assertions regarding the Veteran's mental health problems and the reasons for their divorce.  However, no evidence has been submitted that addresses the reason her claim was previously denied and which raises a reasonable possibility of substantiating her claim of entitlement to recognition as the Veteran's surviving spouse.  

As no new and material evidence has been received, the appellant's claim of entitlement to recognition as the Veteran's surviving spouse may not be reopened. See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).
 

ORDER

The appeal to reopen the claim of entitlement to recognition as the Veteran's surviving spouse for VA death benefits purposes is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


